DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .         

 Status of Claims 
Claims 1-5, 8-12 & 15-19 are pending in this instant application per remarks and claim amendments filed by Applicant on 04/11/2021, wherein Claims 1, 8 and 15 are three independent claims reciting system, method and non-transitory computer readable medium claims with Claims 2-5, 9-12 and 16-19 dependent on said three independent claims respectively.  Said claim amendments of 04/11/2021 have amended all three/3 independent Claims 1, 8 & 15 only;  while Claims 6-7, 13-14 & 20 remain cancelled.              
This Office Action is a final rejection in response to the remarks and the claim amendments filed by the Applicant on 11 APRIL 2021 for its original application of 15 MARCH 2018 that is titled:        “Resource Equity for Blockchain”.    
Accordingly, amended Claims 1-5, 8-12 & 15-19 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-5, 8-12 & 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 1, 8 and 15 are independent system, method and non-transitory computer readable medium claims respectively.           
Analysis 
Claims 8: Ineligible.                
The claim/s recites a series of steps.  The claim/s is/are directed to a method, which is a statutory category of invention (Step 1: YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of a method comprised of:   allocating a plurality of transactions (data), validating a plurality of nodes of a network, validating the plurality of transactions, and determining a distribution value for a validating node.   These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations of a method of organizing human activity as a commercial or legal interaction in the form of contracts, legal obligations, behaviors or business relations, but for the recitation of generic computer and/or computer component/s.            

That is, other than reciting steps of processing a transaction, nothing in the claim precludes the limitations from practically being performed as a method of organizing human activity or in the human mind.  For example, but for the steps of “validating the plurality of transactions”, etc. language, the claim encompasses the user manually Step 2A1-YES).            

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites limitations about processing a transaction using the steps of “determining throughputs of the plurality of nodes” and “determining a distribution value for a validating node”, etc.; to perform these steps.  The steps of “determining throughputs of the plurality of nodes” and “determining a distribution value for a validating node” etc. recited in the claim is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of using computer networks for an allocation of economic value.  These generic computer limitations about  processing a transaction are no more than mere instructions to apply the exception using generic computer and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, to include latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  Examiner notes that the mere automation of a known human transaction process (of providing a password in a “hawala” transaction akin to blockchain transactions (argued by the Applicant in its Remarks) --- please see NPL hawala documents attached in a previous Office Action of 12/12/2019) using well known automation techniques is not patentable.  As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer and/ or computer component/s (steps of processing a transaction).  The same analysis applies here in Step 2B, i.e., mere processing instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  For the additional steps of “determining throughputs of the plurality of nodes” and “determining a distribution value for a validating node”, etc. that were considered extra-solution activity in Step 2A, this has been re-evaluated in Step 2B and is determined to be well-understood, routine, conventional activity in the field.  The background does not provide any indication that steps of processing a transaction is anything other than a generic, off-the-shelf computer and/or computer component/s, and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d)(II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  For these reasons, there is no inventive concept and the claim is not patent eligible.           
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including system Claim 1 and non-transitory computer readable medium Claim 15.  Furthermore, the dependent method Claims 9-12 do not resolve the issues raised in the independent Claim 8.  Accordingly, dependent system Claims 2-5 and dependent non-transitory computer readable medium Claims 16-19 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.        
Therefore, said Claims 1-5, 8-12 & 15-19 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                     

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.                 

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:            
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Claims 1-5, 8-12 and 15-19 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.          

(NOTE:     Latest ‘amendments to the claims’ filed by the Applicant in its RCE on 04/11/2021 are shown as bold and underlined additions, and all deletions may not be shown, or may not be underlined when stricken through.  Underlined amendments to the claims that are shown below are from previously submitted claim amendments by the Applicant.)           


Exemplary Analysis for Rejection of Claims 8-12 

Independent Claim 8 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2016/ 0292672 filed by Fay et al. (hereinafter “Fay”) in view of Pub. No. US 2018/ 0253702 filed by Dowding et al. (hereinafter “Dowding”), and further in view of Pub. No. US 2008/ 0016412 filed by White et al. (hereinafter “White”), and as described below for each limitation.               

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.  However, the latest addition of a new step in independent Claim 8 has been listed at end of Claim 8 below for its rejection using all three/3 references used in rejection of all steps of Claim 8 previously.    

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.           

With respect to Claim 8, Fay teaches ---   
A method, comprising:         
(see at least:  Fay Abstract and Summary in paras [0007]-[0009])      

Fay teaches ---       

(see at least:  Fay ibidem)      

Fay teaches ---      

(see at least:   Fay ibidem)          


Fay teaches ---             
(determining), via (a management function)
, (throughputs of a plurality of validating nodes) of a blockchain network when validating a plurality of blockchain transactions, respectively;          
identifying, via the management function, a validating node that has a throughput that has fallen behind throughputs of one or more other validating nodes based on the determined throughputs of the plurality of validating nodes;           
determining, via the management function, (a proportional distribution value) for the  validating node that has fallen behind based on the determined transaction price and (the throughput of the validating node that has fallen behind and the throughputs of one or more other validating nodes); and
distributing the proportional distribution value to the validating node that has fallen behind.       
(see at least:  Fay ibidem; & para [0003] about the blockchain is a data structure that stores a list of transactions and can be thought of as a distributed electronic ledger that records transactions between source identifier(s) and destination identifier(s); & the transactions are bundled into blocks and every block (except for the first block) refers back to or is linked to a prior block in the chain; & computer nodes maintain the blockchain and cryptographically validate each new block and thus the transactions contained in the corresponding block; & this validation process includes solving a computationally difficult problem that is also easy to verify and is sometimes called a "proof-of-work"; & para [0005] about a user's total association with multiple transactions;  & para [0030] about the blockchain computer system 214 includes multiple different computer nodes that each operate to "mine" and thereby validate transactions submitted to the blockchain 116; & generally, only one of the nodes needs to "receive" a transaction that has been submitted from a client; & once one node receives a transaction it may propagate the transaction to other nodes within the blockchain computer system 214;   & para [0032] about in order to validate a new block into the blockchain, the proof of work process (or hash operation process) that is performed may include finding an input hash value (i.e., the block) that results in an output hash value that meets a given condition;  & as the data related to the blockchain transactions in the block are fixed, miners (e.g., nodes on the blockchain) modify the nonce value that is included as part of the block being validated until the output value of the hash function meets the given condition;  & para [0040] about multiple transactions; & para [0045] for a trade is collection or group of transactions; & paras [0045]-[0047] about this information may then cause (e.g., by using application software installed on the corresponding device) the client computer system (or other computer system) to generate and submit a blockchain transaction to the blockchain based on the received information; & the notification includes details of the trade or transaction that is to be recorded (e.g., where one transaction represents a transaction from A to B, another transaction represents a transaction from B to A, and a trade is a collection or group of transactions, such as, B sends A quantity X of an asset and A sends B digital currency or another asset)...& then the exchange computer system 100 applies a cryptographic hash to the wallet associated with trading party A (or to some data, such as the private key, contained within the wallet associated with trading party A), to generate wallet A hashed information ... & the information that is transmitted to computing device A 120B and computing device B 120B may then cause the corresponding computing device to generate and submit a blockchain transaction based on the received information; & paras [0050]-[0052] about for example, computing device A 120A may receive information (e.g., the public key of the digital wallet of exchange) from exchange computer system 100 to generate a blockchain transaction that will "transfer," for example, Bitcoin or some other asset from the digital wallet of trading party A to the digital wallet of the exchange;  & this generated blockchain transaction may then be submitted from computing device A 120A; ...& in FIG. 2C & in step 256, computing device A 120A generates a blockchain transaction using the previously received trade &/ or wallet information (e.g., that includes information of trading party B's digital wallet) and transmits the generated blockchain transaction to blockchain computer system 214 at step 257; & similarly, computing device B 120B (the counter party) generates a blockchain transaction at step 258 & transmits the transaction to blockchain computer system 214 at step 259; & para [0053] about many different blockchain transactions; & para [0055] about a group of transactions called “blocks”;  which together are the same as claimed limitations above including about ‘a/the plurality of validating nodes’ and ‘a/the validating node’;  AND paras [0040]-[0041] about in step 238, the exchange computer system 100 performs a validation process on the order indicated in the received electronic data message;  & in some embodiments, this includes the exchange computer system 100 checking that the trading party for the order is associated with the items that the order is offering to trade ...... & in connection with step 238, if this validation process fails (e.g., the trading party does not own 100 shares of AAPL), then the submitted order is rejected & a corresponding message is sent to computing device A 120A in step 240 ...... & in certain example embodiments, the validation process of step 238 may alternatively or additionally include validations related to the particular asset; & for example, the validation process may determine if the asset is one traded on the exchange computer system 100; & the validation process may determine if the quantity or the price associated with the order or trade request is a valid value; & in certain examples, the validations (e.g., the minimum/ maximum price or quantity) may be based on the particular type of the asset which the order seeks to trade; & paras [0044]-[0045] about in certain examples, each of the three parties to the identified trade may construct and submit a blockchain traction to the blockchain for validation thereon ...... & this information may then cause (e.g., by using application software installed on the corresponding device) the client computer system (or other computer system) to generate and submit a blockchain transaction to the blockchain based on the received information;  & para [0055] about in step 260, the transactions submitted by computing device A 120A and computing device B 120B are "mined" by individual nodes that make up the blockchain computer system 214 to validate the submitted transactions and are eventually written to the blockchain 116 (e.g., the public or private ledger);  & para [0081] about once the new block that includes the submitted transaction has a "proof-of-work" determine it is then validated and considered part of the blockchain;  & para [0107] about in certain example embodiments, a common computer system monitors how and when blockchain transactions are verified and/or incorporated in the blockchain; & the monitoring process and how the transactions are generated allow the common computer system to determine when two separate transactions have been validated to thereby form a recorded exchange of transactions (e.g., one transaction from A to B and another from B to A);  & para [0111] about another improvement that may be provided by certain example embodiments as described herein relates to the speed at which transactions may be validated to settled;  & for example, an aspect of electronic exchange systems that may be hidden from ordinary users relates to the different entities and systems that interface with each other in order to facilitate electronic trading;  & para [0113] about certain example embodiments described herein address the length of validation in an electronic exchange environment by integrating blockchain technology;  & the techniques described herein may be able to record and validate a trade within minutes or hours (e.g., depending on how the proof-of-work aspect is implemented for the blockchain);  AND para [0003] about The blockchain is a data structure that stores a list of transactions and can be thought of as a distributed electronic ledger that records transactions between source identifier(s) and destination identifier(s);  & para [0007] about a computer system communicates with a blockchain computer system (e.g., one or more nodes that store a distributed ledger);  & para [0029] about a blockchain computer system 214 that stored a distributed ledger or blockchain (e.g., blockchain 116), and exchange computer system 100; & para [0054] about the exchange computer system 100 may act on behalf of the trading parties to complete the trade and write the trade to the distributed ledger that is the blockchain 116;  & para [0055] about in step 260, the transactions submitted by computing device A 120A and computing device B 120B are "mined" by individual nodes that make up the blockchain computer system 214 to validate the submitted transactions and are eventually written to the blockchain 116 (e.g., the public or private ledger); & para [0058] about in conjunction with verifying the blockchain data (e.g., if an exchange has taken place), the exchange computer system 100 also updates a transaction log, appropriate ledgers, and creates new audit log entries in step 265 & this information can then be used to produce Consolidated Audit Trail (CAT) information that may be stored in database 118; which together are the same as claimed limitations above including about ‘a/the plurality of validating nodes’, and ‘a blockchain network’ as well as ‘a plurality of blockchain transactions’;  AND paras [0038]-[0039] about {“At step 236, computer device A transmits an electronic data message to the exchange computing system 100.  The electronic data message includes a data transaction request for the exchange computer system 100 to carry out one or more tasks based on the content of the electronic data message.  In certain examples, the data transaction request may be or include an order to "buy" or "sell" certain assets.”}.......{“In certain example embodiments, the exchange stores a list of asset or type identifiers in database 118 and each of these identifiers corresponds to one or more types of assets or "types" of transactions that may be subject to an electronic data transaction request and/or order contained therein. ..... The order may also include the amount that is to be transacted, specific handling instructions for the order (e.g., a limit order, a market order, etc. .  . . ), an amount of asset(s) the trading party wishes in return (this could include another type of asset, e.g., 10 shares of stock A for 10 shares of stock B, money such $10, an amount of crypto-currency, or other tradable items).”};  which together are the same as claimed limitations above to include ‘the determined transaction price’)    


Fay teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘determining……throughputs of the plurality of validating nodes’ and ‘the throughput of the validating node and throughputs of one or more other validating 
nodes’.  However, Dowding teaches them explicitly.            
(see at least:   Dowding Abstract and Summary in paras [0046]-[0077]; & paras [0055]-[0056] sub-titled “Proof of Completeness and Consistency Using Fractal Lattices:” about {“Each node will create and broadcast a single contra-transaction per block with each block given a unique fractal lattice address and prior transaction hash-link cross referencing the fractal lattice address and hash-link of the other transacting party's node's contra-transaction.  The variable, n-dimensional, fractal data structure and linkages provide a means for independent nodes to recreate and validate the ledger without the need to confer with other nodes or confirm the data with the originator.  The independent fractal lattice transaction ledgers can be recreated at any node and the matched pairs of contra-transactions provide the justified updates to the ownership log.  The fractal lattices and the ownership log are the self-validating, non-duplicative, complete distributed ledger.  The computing power and network hardware are now only focused on generating, posting and broadcasting created, controlled transactions or receiving, validating and posting received transactions.  Apart from reducing transaction memory size and computational load, this is the optimal design for capacity and throughput.”};  & paras [0057]-[0058] sub-titled “Dependent Blockchains:” about {“In accordance with some embodiments, independent "contingent" contra-transaction fractal lattice blockchain records are maintained by the transacting parties' nodes for contingent transactions, which, when matched, allows both transacting parties' nodes to create two sets of dual transactions (i.e. Delivery-Receipt and Receipt-Delivery) to the relevant fractal lattice-structured transaction logs and ownership logs for the contingent assets.  This controlled linkage of both legs to a codified blockchain record prevents a one-sided reversal.”};   which together are the same as claimed limitations above including about ‘determining……throughputs of the plurality of validating nodes’ and ‘a throughput of the validating node and throughputs of one or more other validating nodes’)   

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Fay with the teachings of Dowding. The motivation to combine these references would be to provide blockchain that is a data structure for storing a list of transactions and can be thought of as a distributed electronic ledger that records transactions between source identifier(s) & destination identifier(s);  & computer nodes maintain the blockchain and cryptographically validate each new block and thus the transactions contained in the corresponding block (see para [0003] of Fay), and to provide blockchain solution/s for a plethora of obligations on how to record, monitor and report status to a series of defined status for each participant beyond the trading and record keeping of the financial services (see para [0044] of Dowding).        


Fay and Dowding teach as disclosed above, but they may not explicitly disclose about ‘a management function’ and ‘a proportional distribution value’.  However, White teaches them explicitly.            
(see at least:   White Abstract and Summary of the Invention in paras [0023]-[0028]; and sub-section titled:  “Adaptive Grouping and Correlation Process 10D and Metric Alarm Process 10E” in paras [0058]-[0064] to include {“Next, considering service management platform 16B, a primary function provided by service management platform 16B is root cause analysis, ...... Temporal alarm correlation process 20A further ranks such alarm patterns by generating deviation scores, as discussed above, for each time-correlated metric 16D or key metric 16K involved in an apparent pattern of alarm events. ...... The present invention recognizes that correlations between metrics 16D, including correlations between key metrics 16K, are often non-linear and "noisy", that is, have wide distributions of values 16C wherein a majority of the values 16C fall within a relatively predictable band of values 16C....Statistical metric correlation process 20B further accommodates the potentially very large number of metric 16D relationships by continuously estimating and storing a correlation value 22A representing the strength or degree of correlation between all pairs of metrics that present threshold alarms within a short time window.”};  which together are the same as claimed limitations above including about ‘a/the management function’ and ‘a/the proportional distribution value’)   

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Fay and Dowding with the teachings of White. The motivation to combine these references would be to provide blockchain that is a data structure for storing a list of transactions and can be thought of as a distributed electronic ledger that records transactions between source identifier(s) & destination identifier(s);  & computer nodes maintain the blockchain and cryptographically validate each new block and thus the transactions contained in the corresponding block (see para [0003] of Fay), and to provide blockchain solution/s for a plethora of obligations on how to record, monitor and report status to a series of defined status for each participant beyond the trading and record keeping of the financial services (see para [0044] of Dowding), and to monitor a complex web-based enterprise system successfully, therefore, it is necessary for the system to adapt dynamically to these changes when performing tasks such as generating alarms or determining which groups of metrics are associated with each other in such a way as to assist in identifying the cause of a failure or problem (see para [0021] of White).            


Fay, Dowding and White teach ---         
determining, via the management function, a transaction price for the validating node that has fallen behind based on a throughput of one or more other validating nodes having a higher throughput than the throughput of the validating node that has fallen behind;  
(see at least:   Fay ibidem; paras [0038]-[0039] about {“At step 236, computer device A transmits an electronic data message to the exchange computing system 100.  The electronic data message includes a data transaction request for the exchange computer system 100 to carry out one or more tasks based on the content of the electronic data message.  In certain examples, the data transaction request may be or include an order to "buy" or "sell" certain assets.”}.......{“In certain example embodiments, the exchange stores a list of asset or type identifiers in database 118 and each of these identifiers corresponds to one or more types of assets or "types" of transactions that may be subject to an electronic data transaction request and/or order contained therein. ..... The order may also include the amount that is to be transacted, specific handling instructions for the order (e.g., a limit order, a market order, etc. .  . . ), an amount of asset(s) the trading party wishes in return (this could include another type of asset, e.g., 10 shares of stock A for 10 shares of stock B, money such $10, an amount of crypto-currency, or other tradable items).”};  which together are the same as claimed limitations above to include ‘determining ......  a transaction price’)      
(see at least:   Dowding ibidem)    
(see at least:   White ibidem)    




Dependent Claims 9-12 are rejected under 35 USC 103 as unpatentable over Fay in view of Dowding and White, as applied to the rejection of independent Claim 8 above, and further in view of Pub. No. US 2018/ 0294967 filed by Roberts et al. (hereinafter “Roberts”), and as described below for each claim/ limitation.          

With respect to Claim 9, Fay, Dowding and White teach ---          
9.    The method of claim 8, wherein the blockchain network is (a permissioned blockchain network).               
(see at least:   Fay ibidem)           
(see at least:   Dowding ibidem)    
(see at least:   White ibidem)    

Fay and Dowding teach as disclosed above, but it may be argued that they may not explicitly disclose about ‘a permissioned blockchain network’.  However, Roberts teaches them explicitly.            
(see at least:   Roberts Abstract and Summary in paras [0005]-[0008];  and para [0022] about the network 100 can implement a blockchain that allows for the secure management of a shared ledger, where transactions are verified and stored on the network 100 without a governing central authority; & blockchains can be implemented in different configurations, ranging from public, open-source networks, to private blockchains that require explicit permission to read or write transactions; & central to a blockchain are cryptographic hash functions that secure the network 100, in addition to enabling transactions, to protect a blockchain's integrity and anonymity;  which are the same as claimed limitations above including about ‘a permissioned blockchain network’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Fay, Dowding & White with teachings of Roberts. The motivation to combine these references would be to provide blockchain that is a data structure for storing a list of transactions and can be thought of as a distributed electronic ledger that records transactions between source identifier(s) & destination identifier(s);  & computer nodes maintain the blockchain and cryptographically validate each new block and thus the transactions contained in the corresponding block (see para [0003] of Fay), and to provide blockchain solution/s for a plethora of obligations on how to record, monitor & report status to a series of defined status for each participant beyond the trading and record keeping of the financial services (see para [0044] of Dowding), and to monitor a complex web-based enterprise system successfully, therefore, it is necessary for the system to adapt dynamically to these changes when performing tasks such as generating alarms or determining which groups of metrics are associated with each other in such a way as to assist in identifying the cause of a failure or problem (see para [0021] of White), and to provide decentralized consensus that can be achieved with a blockchain, which makes blockchains suitable for recording events, medical records, other records management activities, identity management, transaction processing, and proving data provenance (see para [0004] of Roberts).          



With respect to Claim 10, Fay, Dowding, White and Roberts teach ---      
10.    The method of claim 8, wherein the blockchain network charges a transaction fee per transaction based on bids submitted by the plurality of validating nodes.         
(see at least:   Fay ibidem;  and paras [0024] & [0095]-[0097] for transaction fee/s;  & para [0050] about in certain examples, the exchange computer system 100 may also require a transaction fee; & this fee may be generated as an additional blockchain transaction that is between trading party A or trading party B and an account that represents exchange computer system 100 ... & the transaction fee may vary based on the type of asset being traded; & in certain examples, the exchange computing system may support order modification and cancellation;  which together are the same as claimed limitations above including about ‘a transaction fee’)         
(see at least:   Dowding ibidem)    
(see at least:   White ibidem)    
(see at least:   Roberts ibidem;  and para [0035] about validators that create the next block are typically awarded a fee for creating the block, and have the right to collect transaction fees from the transactions that they include in the block;  & paras [0042], [0044] & [0048] for transaction fee/s;  & para [0046] about the disclosed techniques can change the fee associated with a transaction or subsequent transactions by estimating the computational resources that a transaction will use; analyze the fees collected by validators; analyze the fees included in other transactions; and set the optimal fee that positions a transaction as the most rewarding to validators based on the above analysis;  which together are the same as 
claimed limitations above including about ‘a transaction fee’)       



With respect to Claim 11, Fay, Dowding, White and Roberts teach ---           
11.    The method of claim 10, wherein the transaction fee is based on a sum of submitted bids and a quantity of transactions able to be validated by the blockchain network within (a predetermined time period).
(see at least:   Fay ibidem;  and para [0026] about in certain implementations, two separately ordered lists are stored and maintained per type identifier (e.g., per ticker symbol or other asset identifier); & the two lists may correspond to the buy and sell or bid and ask "sides" of an order book for a ticker symbol; & the messages may be sorted according to one or more of: price, size, order submitting entity, time, time in the order book, etc.;  which are the same as claimed limitations above)        
(see at least:   Dowding ibidem;  and para [0005] about the attraction of the blockchain process is significant; & it offers a low-cost distributed-transaction record solution; & the near-real time speed of the transactions, the ease of transacting between parties and the nature of the technology also offer the potential of wholly new business models and practices; & para [0038] about current blockchain processes are based on concepts of delayed processing of transactions but these are about setting a future time for a fully-paid-for transfer of value; & para [0098] about FIG.28 is a schematic showing interdependent blockchain linkages between the ownership log of one node and the fractal lattice-structured transaction logs of itself and other nodes at two different times in accordance with one embodiment; & para [0103] about the process, business logic and controls of the blockchain solutions will now be described in general.  The core component of the proposed blockchain technology, with respect to the business requirements, ......the parameters, for which various combinations will exist for each sequential component are: (I) contractual elements: number, amounts and value; (II) timing: single event, periodic events and multiple events; (Ill) generated events: data, state, choice and gain/loss; and (IV) asset classification: primary, secondary and/or tertiary assets; which together are the same as claimed limitations above)      
(see at least:   White ibidem)    
(see at least:   Roberts ibidem;  and para [0053] about for example, in step 406, a target fee amount can be set for a transaction to a value greater than any other fee for any other transaction that could be written to the target block; & the fee can be determined by, for example, estimating computational resources that a transaction will use, analyzing fees collected by validators, & analyzing fees associated with other transactions;  which are the same as claimed limitations above)         
     


With respect to Claim 12, Fay, Dowding, White and Roberts teach ---          
12.    The method of claim 8, wherein the determining comprises determining a greatest distribution value for a validating node having (a fastest throughput) when validating transactions.            
(see at least:   Fay ibidem;  and para [0055] about in step 260, the transactions submitted by computing device A 120A and computing device B 120B are "mined" by individual nodes that make up the blockchain computer system 214 to validate the submitted transactions and are eventually written to the blockchain 116 (e.g., the public or private ledger); & generally, once a blockchain transaction is submitted for verification it is received by one or more of the computer nodes (e.g., individual computers that may each correspond to the architecture shown in FIG. 5) within the blockchain computer system 214; & once received by a node, that node will propagate the blockchain transaction to other nodes within the blockchain computer system; & each node then performs a mining process on the transaction (or a group of transactions called "blocks"); & the mining process is a process for solving a computationally difficult problem that is also easy to verify; & in some embodiments, this includes solving a cryptographic hash algorithm or function; & the solution to the problem is generally called a proof of work and is included with the transaction or block of transactions as a record that transaction has been "solved" or verified; & accordingly, once a new block for the submitted transactions is generated and verified into the blockchain it is part of the blockchain;  & para [0036] about the blockchain computer system 214 includes multiple different computer nodes that each operate to "mine" and thereby validate transactions submitted to the blockchain 116; & generally, only one of the nodes needs to "receive" a transaction that has been submitted from a client; & once one node receives a transaction it may propagate the transaction to other nodes within the blockchain computer system 214;  & para [0111] about another improvement that may be provided by certain example embodiments described herein relates to the speed at which transactions may be validated to be settled;  & for example, an aspect of electronic exchange systems that may be hidden from ordinary users relates to the different entities and systems that interface with each other in order to facilitate electronic trading; & a customer typically does not directly interact with the computerized exchange, but rather interacts with a broker who then interacts with the exchange on behalf of the customer; & once an order is matched and a trade occurs, other systems (perhaps controlled by entities that are separate from the exchange and/or the broker) may perform settlement and clearing or depository functions;  which together are the same as claimed limitations above)      
(see at least:   Dowding ibidem)    
(see at least:   White ibidem)    
(see at least:   Roberts ibidem;  and para [0041] about in some embodiments, the disclosed techniques involve gathering and analyzing information of the peer nodes, the blockchain protocol, historical information, transaction propagation, and behavior of the validation network to determine when and how to propagate transactions in a manner that increases the probability that a transaction will be written to a target block of the blockchain;  & for example, the targeting software 306 can monitor and analyze the behavior of a public blockchain and its validators to determine the probability that the next block will happen at a point in time or time delay from previous blocks;  & moreover, the instances of the targeting software 306 that are deployed at different geographic regions can be interconnected to share statistics about their local peer nodes;  which are the same as claimed limitations above)    





With respect to Claims 1-5, the limitations of these system claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 8-12 as described above using cited references of Fay, Dowding, White and Roberts, because the limitations of these non-transitory computer-readable storage medium Claims 1-5 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 8-12 as described above.               


With respect to Claims 15-19, the limitations of these non-transitory computer readable medium claims are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 8-12 as described above using cited references of Fay, Dowding, White and Roberts, because the limitations of these non-transitory computer readable medium Claims 15-19 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 8-12 as described above.                


 Response to Arguments 
Applicant's remarks and claim amendments dated 11 APRIL 2021 with respect to the rejection of pending Claims 1-5, 8-12 & 15-19 have been carefully considered, but they are not persuasive and do not put these pending claims in a condition ready for Allowance.  Thus, the rejection of pending Claims 1-5, 8-12 & 15-19, as described above, is being maintained herein with some modifications in this Office Action to include new citations from previously used references, where needed to provide clarification in response to the Applicant’s claim amendments and remarks.            

Examiner notes that the Applicant's arguments with respect to rejection of Claims 1-5, 8-12 & 15-19 have been considered, but they are moot in view of the new citations of references, which were necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).          

In response to the Applicant’s arguments of 04/11/2021 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the instant  application is about an incentive function (meaning business incentive or money)  that specifically pays more to nodes that process transactions faster than nodes that are slower.  This is not a practical application, but it is a business solution that pays off nodes that can process transactions faster.  The Applicant’s invention is paying more to nodes that are faster in processing transactions than slower nodes.  Therefore, this  invention provides service and” improvement” by using monetary incentives for quicker transaction processing times by the nodes;  and thus, it is not considered a technology improvement nor a solution to an industry-wide known problem.         


In response to the Applicant’s previous arguments of 12/16/2020 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Examiner notes that the instant  application is about an incentive management function that pays transaction fees based on the validating transactions instead of accumulating tokens by the nodes.  The way this is done is by charging users a fee price for a transaction.  The idea behind this system is to incentivize validation nodes to validate as many transactions as possible.   This seems like an economic solution to a business problem instead of a technical solution to the blockchain itself or to improving the throughput of the validating nodes.    

In response to the Applicant’s previous arguments of 03/05/2020 traversing the rejection under 35 USC 101, Examiner respectfully disagrees.  Furthermore, the present case is different:  the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  The claims herein are not directed to a specific improvement to computer functionality.  Rather, they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to any computer specific problem.  These claims provide a generically computer-implemented solution to a business-related problem.                    

In response to the Applicant’s previous arguments of 09/11/2019 traversing the rejection under 35 USC 101 (that still apply), Examiner respectfully disagrees.  In addition, Applicant’s conclusion in its Remarks stated  ---  “The mere fact that a blockchain network, along with validating nodes, are being used necessitates the argument that the claim fully satisfies the requirements under 35 USC §101.” is respectfully Not Accepted by Examiner.  There are at least 2 main broad rationale for this disagreement by Examiner ---  (A)  as stated above by the Applicant, these are no more than computer limitations as described in the 35 USC 101 rejection above (by Examiner) as ---  “generic computer limitations about  processing a transaction are no more than mere instructions to apply the exception using generic computer &/or computer component/s”;  and  (B)  as noted above, “Examiner notes that the mere automation of a known human transaction process (of providing a password in a “hawala” transaction akin to blockchain transactions (argued by the Applicant in its Remarks) ---please see NPL hawala documents attached in prior Office Action) using well known automation techniques is not patentable”.           

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed that the references cited in the rejection of claims must be read in their entirety as other passages and drawings may also apply.               
	In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                   

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).       

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims. i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.         

 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).         
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.              

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.              

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.      

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          
 sanjeev.malhotra@uspto.gov  

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691